Citation Nr: 1312710	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatic arthritis, to include as secondary to service-connected type II diabetes mellitus and/or herbicide exposure.

2.  Entitlement to a rating in excess of 30 percent for service-connected pterygium with diabetic retinopathy, bilateral cataracts, and macular edema (hereinafter "bilateral eye disability"). 

3.  Entitlement to a rating in excess of 20 percent for service-connected type II diabetes mellitus.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript has been associated with the claims folder.  In February 2013, the Veteran and his representative were also provided a copy of the hearing transcript. 

In November 2012, the Veteran submitted additional medical records concerning his claims without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  However, as his claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

At his hearing in September 2012, the Veteran attributed his unemployability to his service-connected disabilities.  His testimony reasonably raises the issue of entitlement to TDIU, which is deemed part and parcel of the determination of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, that issue has been noted on the front page of this action and will be discussed below.

A review of the Virtual VA electronic records storage system does not reveal any additional, pertinent records which are not associated with the paper claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After review of the Veteran's testimony and the claims folder, to include additional records submitted by the Veteran after his hearing, the Board finds that additional development is necessary prior to any further adjudication of the claims.

At the September 2012 hearing, the Veteran testified that he stopped working as a laborer due to service-connected vision problems.  He reported being awarded disability benefits from the Social Security Administration (SSA) due to his service-connected diabetes mellitus and visual deficits.  Therefore, the case must be remanded to obtain records associated with the award of SSA disability benefits which are clearly relevant to the increased rating claims.

Moreover, the Veteran's testimony reasonably raises the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 CFR 3.155(a)).  As such, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

The Board next notes that it is unclear as to whether all pertinent VA treatment records are associated with the claims folder.  At his September 2012 hearing, the Veteran initially testified to being diagnosed with rheumatoid arthritis at the El Paso VA Medical Center (VAMC) within the last 2 years.  However, he later testified to being diagnosed and treated with rheumatoid arthritis at this same facility 15 or 20 years ago.  The earliest treatment record from the El Paso VAMC associated with the claims folder pertains to an October 2000 reference to an Agent Orange evaluation - the results of which are not associated with the claims folder.  On remand, the Veteran should be requested to identify his first date of treatment at the El Paso VA Medical Center to assist the AOJ in obtaining complete VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered).  Thereafter, all outstanding VA treatment records should be obtained. 

On review of the record, the AOJ should also assist the Veteran in associating with the claims folder any potentially relevant private treatment records which have been noted in the record.  In  this regard, it appears that the Veteran received post-service treatment at a military facility and from a private physician Dr. Vernoy Walker whose records are not associated with the claims folder.  See February 2001 VA diabetes mellitus examination report; VA Form 21-4142 received April 2001.

With respect to the merits of his claims, the Veteran testified that he has been diagnosed with rheumatoid arthritis, and that VA clinicians informed him that his rheumatoid arthritis is probably secondary to service-connected type II diabetes mellitus.  As the Veteran is competent to report a contemporaneous physician diagnosis and opinion, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Board finds that medical opinion is necessary to determine whether the Veteran manifests rheumatoid arthritis and, if so, the etiology of such disease, to include whether such disability results is caused or aggravated by service-connected type II diabetes mellitus.

With respect to the increased rating claim for bilateral eye disability, the Veteran is service-connected for bilateral pterygium, which had its onset in service, as well as multiple eye complications stemming from service-connected diabetes mellitus.  In October 2012, a VA ophthalmologist declared the Veteran as legally blind due to severe visual field constriction reported as 10-20 degrees in the right eye (OD) and 10 degrees in the left eye (OS).  This evidence raises the potential issue of applying the rating criteria for impairment of field vision which requires specific meridian measurements.  See 38 C.F.R. §§ 4.76, 4.76a.  Thus, additional VA eye examination is warranted.

Likewise, the Board finds that the Veteran should be afforded a contemporaneous VA examination so as to determine the current nature and severity of such disability.  In this regard, the Veteran was most recently afforded a VA examination for his diabetes mellitus in December 2009.  Since such time, he has alleged a worsening of symptomatology, to include hypoglycemic reactions and erectile dysfunction.  Therefore, new examinations are needed in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, with respect to the TDIU claim, the Veteran has service-connected disabilities involving his visual acuity (bilateral eye disability), his auditory acuity (sensorineural hearing loss), his endocrine system (type II diabetes mellitus), his peripheral nerves (peripheral neuropathy of both lower extremities), his feet (treatment for recurrent diabetic ulcers) and his right wrist and left index finger.  He reports being awarded SSA disability benefits based upon his diabetes mellitus and vision loss.  In light of the reported basis for the basis for the SSA award, the Board also finds that VA medical opinion is necessary to determine whether the Veteran's service-connected disabilities, either singularly or jointly, preclude him from obtaining and maintaining substantially gainful employment consistent with his educational and vocational experience.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran to identify all records pertinent to his service-connected disabilities, to include his bilateral eye disability and diabetes mellitus, as well as his rheumatoid arthritis and assist him in obtaining those records, to include:

a) any post-service medical records at military facilities (see February 2001 VA diabetes mellitus examination report); and
b) Dr. Vernoy Walker (see VA Form 21-4142 received April 2001).

3.  Clarify with the Veteran his first date of treatment at the El Paso VA Medical Center, and obtain all records pertinent to his service-connected disabilities, to include his bilateral eye disability and diabetes mellitus, as well as his rheumatoid arthritis, to include the following:
   
a) the results from a reported October 2000 Agent Orange evaluation;
   b) any rheumatology consultations;
c) any visual field measurement charts created during the ophthalmology consultations in 2012; and
   d) all relevant records dated since August 11, 2008.

4.  Associate with the claims folder all medical and legal documents pertaining to the Veteran's award of SSA disability benefits.

5.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed rheumatoid arthritis.  The claims folder contents (the paper claims folder and any electronically stored records not associated with the paper claims folder) must be made available for examiner review.  Following interview and examination of the Veteran as well as review of the claims folder, the examiner is requested to provide opinion on the following questions:
	
a) identify whether the Veteran manifests rheumatoid arthritis; and, if so, 
b) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's rheumatoid arthritis first manifested during active service;
c) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's rheumatoid arthritis results from an event during active service, to include herbicide exposure;
d) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's rheumatoid arthritis is caused by service-connected type II diabetes mellitus; or, alternatively, 
e) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's rheumatoid arthritis has been aggravated by service-connected type II diabetes mellitus beyond the normal progress of the disorder.

The examiner is advised that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In conjunction with the examination, the examiner must review all pertinent documents in the claims file.  The examination report must indicate whether the requested review of the record was accomplished.  A complete rationale should be provided for the opinions given.  

6.  Also, schedule the Veteran for appropriate examination(s) to evaluate the nature and severity of his service-connected bilateral eye disability and diabetes mellitus.  The claims folder contents (the paper claims folder and any electronically stored records not associated with the paper claims folder) must be made available for examiner review.  Following interview and examination of the Veteran as well as review of the claims folder, the examiner should address the following:

a) an evaluation of all aspects of visual acuity deficits due to pterygium, to include measurement of field vision consistent with 38 C.F.R. §§ 4.76 and 4.76a;
b) the nature and severity of all manifestations of diabetes mellitus (the examiner should specifically indicate whether such results in erectile dysfunction); and
c) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities, either singly or jointly, preclude him from obtaining and maintaining substantially gainful employment consistent with his educational and vocational experience.

The Veteran is service-connected for a bilateral eye disability as described on the first page of this decision; diabetes mellitus type II; residuals of a laceration of a left index finger tendon; bilateral hearing loss; otitis media; status post excision of ganglion cyst from the right wrist; recurrent diabetic ulcers of the left foot; and peripheral neuropathy of both lower extremities.

In conjunction with the examination, the examiner must review all pertinent documents in the claims file.  The examination report must indicate whether the requested review of the record was accomplished.  A complete rationale should be provided for the opinions given.   

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

